Order entered January 31, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00170-CV

                                  ERIC DRAKE, Appellant

                                               V.

  CARMEN SIFUENTES, CONSUMERS COUNTY MUTUAL INSURANCE, Appellees

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 12-03940

                                              ORDER
       On the Court’s own motion, this case is removed from submission on February 26, 2014.

The case will be resubmitted in due course.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE